Exhibit 10(i)

 

LOGO [g44593bank-ofamerica.jpg]

 

2003 KEY ASSOCIATE STOCK PLAN

RESTRICTED STOCK UNITS AWARD AGREEMENT

 

GRANTED TO

--------------------------------------------------------------------------------

   GRANT DATE


--------------------------------------------------------------------------------

  

NUMBER OF

RESTRICTED

STOCK UNITS

--------------------------------------------------------------------------------

  

FAIR MARKET

VALUE PER

SHARE

--------------------------------------------------------------------------------

               $                     

 

Note: The number of Restricted Stock Units is based on a “divisor price” of
$            , which is the five-day average closing price of Bank of America
Corporation common stock for the five business days immediately preceding and
including the grant date, February 15, 2005.

 

This Restricted Stock Units Award Agreement and all Exhibits hereto (the
“Agreement”) is made between Bank of America Corporation, a Delaware corporation
(“Bank of America”), and you, an employee of Bank of America or one of its
Subsidiaries.

 

Bank of America sponsors the Bank of America Corporation 2003 Key Associate
Stock Plan (the “Stock Plan”). A prospectus describing the Stock Plan has been
delivered to you. The Stock Plan itself is available upon request, and its terms
and provisions are incorporated herein by reference. When used herein, the terms
which are defined in the Stock Plan shall have the meanings given to them in the
Stock Plan, as modified herein (if applicable).

 

The Restricted Stock Units covered by this Agreement are being awarded to you in
connection with your participation in the Bank of America Corporation Executive
Incentive Compensation Plan, subject to the following terms and provisions:

 

1. Subject to the terms and conditions of the Stock Plan and this Agreement,
Bank of America awards to you the number of Restricted Stock Units shown above.
Each Restricted Stock Unit shall have a value equal to the Fair Market Value of
one (1) share of Bank of America common stock.

 

2. You acknowledge having read the Prospectus and agree to be bound by all the
terms and conditions of the Stock Plan and this Agreement.

 

3. If a cash dividend is paid with respect to Bank of America common stock, you
shall be paid in cash at the same time as cash dividends on actual shares of
Bank of America common stock are paid an amount equal to the total cash dividend
you would have received had your Restricted Stock Units been actual shares of
Bank of America common stock.

 

4. The Restricted Stock Units covered by this award shall become earned by, and
payable to, you in the amounts and on the dates shown on the enclosed Exhibit A.

 

5.

You agree that you shall comply with (or provide adequate assurance as to future
compliance with) all applicable securities laws and income tax laws as
determined by Bank of America as a condition precedent to the delivery of any
shares of Bank of America common stock pursuant to this Agreement. In addition,
you agree that, upon request, you will furnish a letter agreement providing that
(i) you will not distribute or resell

 

2005 US RSU

(EIC Plan)

Page 1 of 5



--------------------------------------------------------------------------------

 

any of said shares in violation of the Securities Act of 1933, as amended, (ii)
you will indemnify and hold Bank of America harmless against all liability for
any such violation and (iii) you will accept all liability for any such
violation.

 

6. By executing and returning a Beneficiary Designation Form, you may designate
a beneficiary to receive payment in connection with the Restricted Stock Units
awarded hereunder in the event of your death while in service with Bank of
America. If you do not designate a beneficiary or if your designated beneficiary
does not survive you, then your beneficiary will be your estate. A Beneficiary
Designation Form has been included in your award package and may also be
obtained by contacting Executive Compensation as described in the Prospectus.

 

7. The existence of this award shall not affect in any way the right or power of
Bank of America or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in Bank of America’s capital
structure or its business, or any merger or consolidation of Bank of America, or
any issue of bonds, debentures, preferred or prior preference stocks ahead of or
convertible into, or otherwise affecting the Bank of America common stock or the
rights thereof, or the dissolution or liquidation of Bank of America, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

 

8. Bank of America may, in its sole discretion, decide to deliver any documents
related to this grant or future Awards that may be granted under the Plans by
electronic means or request your consent to participate in the Plans by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, agree to participate in the Plans through an on-line
or electronic system established and maintained by Bank of America or another
third party designated by Bank of America.

 

Any notice which either party hereto may be required or permitted to give to the
other shall be in writing and may be delivered personally, by intraoffice mail,
by fax, by electronic mail or other electronic means, or via a postal service,
postage prepaid, to such electronic mail or postal address and directed to such
person as Bank of America may notify you from time to time; and to you at your
electronic mail or postal address as shown on the records of Bank of America
from time to time, or at such other electronic mail or postal address as you, by
notice to Bank of America, may designate in writing from time to time.

 

9. Regardless of any action Bank of America or your employer takes with respect
to any or all income tax, payroll tax or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items owed by you is and remains your responsibility and that Bank
of America and/or your employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the grant of Restricted Stock Units, including the grant and vesting the
Restricted Stock Units, the subsequent sale of Shares acquired upon the vesting
of the Restricted Stock Units and the receipt of any dividends; and (ii) do not
commit to structure the terms of the grant or any aspect of the Restricted Stock
Units to reduce or eliminate your liability for Tax-Related Items.

 

In the event Bank of America determines that it and/or your employer must
withhold any Tax-Related Items as a result of your participation in the Stock
Plan, you agree as a condition of the grant of the Restricted Stock Units to
make arrangements satisfactory to Bank of America and/or your employer to enable
it to satisfy all withholding requirements, including, but not limited to,
withholding any applicable Tax-Related Items from the pay-out of the Restricted
Stock Units. In addition, you authorize Bank of America and/or your employer to
fulfill its withholding obligations by all legal means, including, but not
limited to: withholding Tax-Related Items from your wages, salary or other cash
compensation your employer pays to you; withholding Tax-Related Items from the
cash proceeds, if any, received upon sale of any Shares received in payment for
your Restricted Stock Units; and at the time of payment, withholding Shares
sufficient to meet minimum withholding obligations for Tax-Related Items. Bank
of

 

2005 US RSU

(EIC Plan)

Page 2 of 5



--------------------------------------------------------------------------------

America may refuse to issue and deliver Shares in payment of any earned
Restricted Stock Units if you fail to comply with any withholding obligation.

 

10. The validity, construction and effect of this Agreement are governed by, and
subject to, the laws of the State of Delaware and the laws of the United States,
as provided in the Plans. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
grant or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of North Carolina and agree that such litigation shall be
conducted solely in the courts of Mecklenburg County, North Carolina or the
federal courts for the United States for the Western District of North Carolina,
where this grant is made and/or to be performed, and no other courts.

 

11. In the event any provision of this Agreement shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. This
Agreement constitutes the final understanding between you and Bank of America
regarding the Restricted Stock Units. Any prior agreements, commitments or
negotiations concerning the Restricted Stock Units are superseded. Subject to
the terms of the Stock Plan, this Agreement may only be amended by a written
instrument signed by both parties.

 

IN WITNESS WHEREOF, Bank of America has caused this Agreement to be executed by
its duly authorized officer effective as of the Grant Date listed above.

 

BANK OF AMERICA CORPORATION

By:

  LOGO [g44593img_ex10h.jpg]     Chief Executive Officer and President

 

2005 US RSU

(EIC Plan)

Page 3 of 5



--------------------------------------------------------------------------------

 

Exhibit A

 

Bank of America Corporation

 

2003 KEY ASSOCIATE STOCK PLAN

 

Payment of Restricted Stock Units

 

(a) Payment Schedule. Subject to the provisions of paragraph (b) below, the
Restricted Stock Units shall become earned and payable on February 15, 2008
(i.e., the third anniversary of the Grant Date) if you remain employed with Bank
of America and its Subsidiaries through that date. Shares will be issued as soon
as administratively practicable, generally within 15 days after the payment
date.

 

(b) Termination of Employment Prior To Payment. If your employment with Bank of
America and its Subsidiaries terminates prior to the above payment date, then
any unearned Restricted Stock Units shall become earned and payable or be
forfeited depending on the reason for termination as follows:

 

  (i) Death, Disability, Retirement, or Termination by Bank of America due to
Workforce Reduction or Divestiture. Any unearned Restricted Stock Units shall
become immediately earned and payable as of the date of your termination of
employment if your termination is due to (i) death, (ii) Disability, (iii)
Retirement, (iv) Workforce Reduction or (v) Divestiture. (Shares will be issued
as soon as administratively practicable, generally within 30 days after
notification of termination from the payroll system.)

 

  (ii) Termination by Bank of America Without Cause. If your employment is
terminated by your employer without Cause (not including Workforce Reduction or
Divestiture), then any unearned Restricted Stock Units shall become immediately
earned and payable as of such date. (Shares will be issued as soon as
administratively practicable, generally within 30 days after notification of
termination from the payroll system.)

 

  (iii) Termination by Bank of America With Cause. If your employment is
terminated by your employer with Cause, then any unearned Restricted Stock Units
shall be immediately forfeited as of your employment termination date.

 

  (iv) Termination by You. If you voluntarily terminate your employment (other
than Retirement), then any unearned Restricted Stock Units shall be immediately
forfeited as of your employment termination date.

 

(c) Form of Payment. Payment of Restricted Stock Units shall be payable in the
form of one share of common stock for each Restricted Stock Unit that is
payable.

 

(d) Definitions. For purposes hereof, the following terms shall have the
following meanings:

 

“Cause” shall be defined as that term is defined in your offer letter or other
applicable employment agreement; or, if there is no such definition, “Cause”
means a termination of your employment with Bank of America and its Subsidiaries
if it occurs in conjunction with a determination by your employer

 

2005 U.S. Stk Opt

(3-year hold)

Page 4 of 5



--------------------------------------------------------------------------------

that you have (i) committed an act of fraud or dishonesty in the course of your
employment; (ii) been convicted of (or plead no contest with respect to) a crime
constituting a felony; (iii) failed to perform your job function(s), which Bank
of America views as being material to your position and the overall business of
Bank of America and its Subsidiaries under circumstances where such failure is
detrimental to Bank of America or any Subsidiary; (iv) materially breached any
written policy applicable to employees of Bank of America and its Subsidiaries
including, but not limited to, the Bank of America Corporation Code of Ethics
and General Policy on Insider Trading; or (v) made an unauthorized disclosure of
any confidential or proprietary information of Bank of America or its
Subsidiaries or have committed any other material violation of Bank of America’s
written policy regarding Confidential and Proprietary Information.

 

“Divestiture” means a termination of your employment with Bank of America and
its Subsidiaries as the result of a divestiture or sale of a business unit as
determined by your employer based on the personnel records of Bank of America
and its Subsidiaries.

 

“Retirement” means your termination of employment with Bank of America and its
Subsidiaries (including due to your death or Disability but excluding for Cause)
after you have (i) completed at least ten (10) years of “Vesting Service” under
the tax-qualified Pension Plan sponsored by Bank of America in which you
participate and (ii) attained a combined age and years of “Vesting Service”
equal to at least sixty (60).

 

“Workforce Reduction” means your termination of employment with Bank of America
and its Subsidiaries as a result of a labor force reduction, realignment or
similar measure as determined by your employer and (i) you receive severance pay
under the Corporate Severance Program (or any successor program) upon
termination of employment, or (ii) if not eligible to receive such severance
pay, you are notified in writing by an authorized officer of Bank of America or
any Subsidiary that the termination is as a result of such action. Your
termination of employment shall not be considered due to Workforce Reduction
unless you have first executed all documents required under the Corporate
Severance Program or otherwise, including without limitation any required
release of claims.

 

2005 U.S. Stk Opt

(3-year hold)

Page 5 of 5



--------------------------------------------------------------------------------

 

LOGO [g44593bank-ofamerica.jpg]

 

2003 KEY ASSOCIATE STOCK PLAN

STOCK OPTION AWARD AGREEMENT

 

GRANTED TO

--------------------------------------------------------------------------------

  

GRANT

DATE

--------------------------------------------------------------------------------

  

EXPIRATION

DATE

--------------------------------------------------------------------------------

  

NUMBER OF

SHARES

--------------------------------------------------------------------------------

  

OPTION PRICE

PER SHARE

--------------------------------------------------------------------------------

                    $                      

 

This Stock Option Award Agreement and all Exhibits hereto (the “Agreement”) is
made between Bank of America Corporation, a Delaware corporation (“Bank of
America”), and you, an associate of Bank of America or one of its Subsidiaries.

 

Bank of America sponsors the Bank of America Corporation 2003 Key Associate
Stock Plan (the “Plan”). A Prospectus describing the Plan has been delivered to
you. The Plan itself is available upon request, and its terms and provisions are
incorporated herein by reference. When used herein, the terms which are defined
in the Plan shall have the meanings given to them in the Plan, as modified
herein (if applicable).

 

You and Bank of America mutually covenant and agree as follows:

 

1. Subject to the terms and conditions of the Plan and this Agreement, Bank of
America grants to you the option (the “Option”) to purchase from Bank of America
the above-stated number of Shares of Bank of America Common Stock at the Option
Price per share stated above. This Option is not intended to be an Incentive
Stock Option. You acknowledge having read the Prospectus and agree to be bound
by all of the terms and conditions of the Plan.

 

2. This Option vests and is exercisable by you as described on Exhibit A
attached hereto and incorporated herein by reference. The manner of exercising
the Option and the method for paying the applicable Option Price shall be as set
forth in the Plan. Any applicable withholding taxes must also be paid by you in
accordance with the Plan. Shares issued upon exercise of the Option shall be
issued solely in your name. The right to purchase Shares pursuant to the Option
shall be cumulative so that when the right to purchase additional Shares has
vested pursuant to the schedule on Exhibit A, such Shares or any part thereof
may be purchased thereafter until the expiration of the Option.

 

3. In the event of your termination of employment with Bank of America and its
Subsidiaries and subject to the provisions of this paragraph 3 and Exhibit A,
this Option shall expire on the earlier of the Expiration Date stated above or
the following cancellation date depending on the reason for termination:

 

Reason for Termination

--------------------------------------------------------------------------------

  

Cancellation Date

--------------------------------------------------------------------------------

Retirement

Death or Disability

Workforce Reduction or Divestiture

Cause

All Other Terminations

  

Expiration Date (as stated above)

12 months from termination date

12 months from termination date

termination date

90 days from termination date

 

2005 U.S. Stk Opt

(3-year hold)

Page 1 of 5



--------------------------------------------------------------------------------

The reasons for termination are as defined on Exhibit A. For purposes of this
Agreement, your employment termination date will be determined by the Plan
Committee based on the personnel records of Bank of America and its Subsidiaries
and will be prior to your commencement of any period of severance pay, if
applicable.

 

4. The Option may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. If the Option is exercisable following your death, the Option
shall be exercisable by such person empowered to do so under your will, or if
you fail to make a testamentary disposition of the Option or shall have died
intestate, by your executor or other legal representative.

 

5. “Net Profit Shares” (as defined below) acquired upon exercise of the Option
must be held by you until the earlier of (i) the third anniversary of the
exercise date or (ii) the date of your termination of employment with Bank of
America and its Subsidiaries. Any attempt to sell, transfer, pledge, assign or
otherwise alienate or hypothecate Net Profit Shares prior to completion of such
period shall be null and void. For purposes hereof, “Net Profit Shares” means
the aggregate number of Shares with respect to which the Option is exercised
minus Shares having an aggregate Fair Market Value as of the exercise date equal
to the sum of (x) the aggregate Option Price with respect to the exercise and
(y) the amount of all applicable taxes with respect to the exercise, assuming
your maximum applicable federal, state and local tax rates for such purpose.

 

6. If your employment with Bank of America and its Subsidiaries is terminated
for Cause, any Net Profit Shares held by you on the date of termination that
have not yet become transferable in accordance with paragraph 5 above shall be
immediately forfeited. In that case, (i) your right to vote and to receive cash
dividends on, and all other rights, title or interest in, to or with respect to,
such forfeited Net Profit Shares shall automatically, without further act,
terminate and (ii) such forfeited Net Profit Shares shall be returned to Bank of
America. You hereby irrevocably appoint (which appointment is coupled with an
interest) Bank of America as your agent and attorney-in-fact to take any
necessary or appropriate action to cause such forfeited Net Profit Shares to be
returned to Bank of America, including without limitation executing and
delivering stock powers and instruments of transfer, making endorsements and/or
making, initiating or issuing instructions or entitlement orders, all in your
name and on your behalf. You hereby ratify and approve all acts done by Bank of
America as such attorney-in-fact. Without limiting the foregoing, you expressly
acknowledge and agree that any transfer agent for such forfeited Net Profit
Shares is fully authorized and protected in relying on, and shall incur no
liability in acting on, any documents, instruments, endorsements, instructions,
orders or communications from Bank of America in connection with such forfeited
Net Profit Shares or the transfer thereof, and that any such transfer agent is a
third party beneficiary of this Agreement.

 

7. Bank of America reserves the right to have restrictive legends placed on the
Net Profit Shares or to require you to hold the Net Profit Shares with a broker
designated by Bank of America. If any such broker requires from you an
instruction letter (substantially in the form attached hereto as Exhibit B or in
such other form as the broker may reasonably require) authorizing the broker to
follow the written instructions of Bank of America regarding the disposition of
the Net Profit Shares if the Net Profit Shares are forfeited in accordance with
paragraph 6 above, then you agree to promptly execute such instruction letter as
and when requested.

 

8. You agree that, upon request, you will furnish a letter agreement providing
(i) that you will not distribute or resell in violation of the Securities Act of
1933, as amended, any of the Shares acquired upon your exercise of the Option,
(ii) that you indemnify and hold Bank of America harmless against all liability
for any such violation and (iii) that you will accept all liability for any such
violation.

 

9. The existence of this Option shall not affect in any way the right or power
of Bank of America or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in Bank of
America’s capital structure or its business, or any merger or consolidation of
Bank of America, or any issue of bonds, debentures, preferred or prior
preference stocks ahead of or convertible into, or otherwise affecting the
Common Stock or the rights thereof, or the dissolution or liquidation of Bank of
America, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.

 

10. Bank of America may, in its sole discretion, decide to deliver any documents
related to this Option grant or future Awards that may be granted under the Plan
by electronic means or request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, agree to participate in the Plan through an on-line
or electronic system established and maintained by Bank of America or another
third party designated by Bank of America.

 

2005 U.S. Stk Opt

(3-year hold)

Page 2 of 5



--------------------------------------------------------------------------------

Any notice which either party hereto may be required or permitted to give to the
other shall be in writing and may be delivered personally, by intraoffice mail,
by fax, by electronic mail or other electronic means, or via a postal service,
postage prepaid, to such electronic mail or postal address and directed to such
person as Bank of America may notify you from time to time; and to you at your
electronic mail or postal address as shown on the records of Bank of America
from time to time, or at such other electronic mail or postal address as you, by
notice to Bank of America, may designate in writing from time to time.

 

11. Regardless of any action Bank of America or your employer takes with respect
to any or all income tax, payroll tax or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items owed by you is and remains your responsibility and that Bank
of America and/or your employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option grant, including the grant, vesting or exercise of the Option, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
any dividends; and (ii) do not commit to structure the terms of the grant or any
aspect of the Option to reduce or eliminate your liability for Tax-Related
Items.

 

Prior to exercise of the Option, you shall pay or make adequate arrangements
satisfactory to Bank of America and/or your employer to satisfy all withholding
obligations of Bank of America and/or your employer. In this regard, you
authorize Bank of America and/or your employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by Bank of America and/or your employer or from
proceeds of the sale of the Shares. Alternatively, or in addition, to the extent
permissible under applicable law, Bank of America may (i) sell or arrange for
the sale of Shares that you acquire to meet the withholding obligation for
Tax-Related Items, and/or (ii) withhold in Shares, provided that Bank of America
only withholds the amount of Shares necessary to satisfy the minimum withholding
amount. Finally, you shall pay to Bank of America or your employer any amount of
Tax-Related Items that Bank of America or your employer may be required to
withhold as a result of your participation in the Stock Plan or your purchase of
Shares that cannot be satisfied by the means previously described. Bank of
America may refuse to honor the exercise and refuse to deliver the Shares if you
fail to comply with your obligations in connection with the Tax-Related Items as
described in this paragraph 11.

 

12. The validity, construction and effect of this Agreement are governed by, and
subject to, the laws of the State of Delaware and the laws of the United States,
as provided in the Plan. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
grant or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of North Carolina and agree that such litigation shall be
conducted solely in the courts of Mecklenburg County, North Carolina or the
federal courts for the United States for the Western District of North Carolina,
where this grant is made and/or to be performed, and no other courts.

 

13. In the event any provision of this Agreement shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. This
Agreement constitutes the final understanding between you and Bank of America
regarding the Option. Any prior agreements, commitments or negotiations
concerning the Option are superseded. Subject to the terms of the Plan, this
Agreement may only be amended by a written instrument signed by both parties.

 

IN WITNESS WHEREOF, Bank of America has caused this Agreement to be executed by
its duly authorized officer, and you have hereunto set your hand, all effective
as of the Grant Date listed above.

 

BANK OF AMERICA CORPORATION       ASSOCIATE By:   LOGO [g44593img_ex10h.jpg]    
                        Chief Executive Officer and President       SSN:    

 

2005 U.S. Stk Opt

(3-Year hold)

Page 3 of 5



--------------------------------------------------------------------------------

 

Exhibit A

 

Bank of America Corporation

2003 Key Associate Stock Plan

 

VESTING OF STOCK OPTION AWARD

 

(a) VESTING SCHEDULE. The Option shall vest and become exercisable on February
1, 2008 (i.e., the third anniversary of the Grant Date) if you remain employed
with Bank of America and its Subsidiaries through that date.

 

(b) EFFECT OF TERMINATION OF EMPLOYMENT ON VESTING. The termination of your
employment with Bank of America and its Subsidiaries before the vesting date in
paragraph (a) above shall affect the vesting of the Option depending on the
reason for termination as follows:

 

Death, Disability, Retirement, Workforce Reduction or Divestiture: To the extent
the Option was not already vested pursuant to paragraph (a) above, the Option
shall become fully (100%) vested as of the date of your death, Disability,
Retirement or termination of employment due to Workforce Reduction or
Divestiture.

 

Cause: The Option shall immediately terminate and be forfeited as of the date of
termination of employment, even if it had previously vested to any extent
pursuant paragraph (a) above prior to termination of employment.

 

All Other Terminations: Any portion of the Option that was not already vested
pursuant to paragraph (a) above as of the date of termination of employment
shall terminate and be forfeited as of such date.

 

The Option, to the extent vested as provided by this paragraph (b), shall remain
exercisable following termination of employment pursuant to the provisions of
paragraph 3 of the Award Agreement.

 

(c) DEFINED TERMS. For purposes of this Exhibit B and the Award Agreement, the
following terms shall have the following meanings:

 

All Other Terminations means any termination of your employment with Bank of
America and its Subsidiaries, whether initiated by you or your employer, other
than a termination due to your death or Disability and other than a termination
which constitutes Retirement, Workforce Reduction, Divestiture or Cause.

 

Cause shall be defined as that term is defined in your offer letter or other
applicable employment agreement; or, if there is no such definition, “Cause”
means a termination of your employment with Bank of America and its Subsidiaries
if it occurs in conjunction with a determination by your employer that you have
(i) committed an act of fraud or dishonesty in the course of your employment;
(ii) been convicted of (or plead no contest with respect to) a crime
constituting a felony; (iii) failed to perform your job function(s), which Bank
of America views as being material to your position and the overall business of
Bank of America and its Subsidiaries under circumstances where such failure is
detrimental to Bank of America or any Subsidiary; (iv) materially breached any
written policy applicable to employees of Bank of America and its Subsidiaries
including, but not limited to, the Bank of America Corporation Code of Ethics
and General Policy on Insider Trading; or (v) made an unauthorized disclosure of
any confidential or proprietary information of Bank of America or its
Subsidiaries or have committed any other material violation of Bank of America’s
written policy regarding Confidential and Proprietary Information.

 

Disability is as defined in the Plan.

 

2005 US RSU

(EIC Plan)

Page 4 of 5



--------------------------------------------------------------------------------

Divestiture means a termination of your employment with Bank of America and its
Subsidiaries as the result of a divestiture or sale of a business unit as
determined by your employer based on the personnel records of Bank of America
and its Subsidiaries.

 

Retirement means your termination of employment with Bank of America and its
Subsidiaries (including due to your death or Disability but excluding for Cause)
after you have (i) completed at least ten (10) years of “Vesting Service” under
the tax-qualified Pension Plan sponsored by Bank of America in which you
participate and (ii) attained a combined age and years of “Vesting Service”
equal to at least sixty (60).

 

Workforce Reduction means your termination of employment with Bank of America
and its Subsidiaries as a result of a labor force reduction, realignment or
similar measure as determined by your employer and (i) you receive severance pay
under the Corporate Severance Program (or any successor program) upon
termination of employment, or (ii) if not eligible to receive such severance
pay, you are notified in writing by an authorized officer of Bank of America or
any Subsidiary that the termination is as a result of such action. Your
termination of employment shall not be considered due to Workforce Reduction
unless you have first executed all documents required under the Corporate
Severance Program or otherwise, including without limitation any required
release of claims.

 

2005 US RSU

(EIC Plan)

Page 5 of 5



--------------------------------------------------------------------------------

 

LOGO [g44593bank-ofamerica.jpg]

 

2003 KEY ASSOCIATE STOCK PLAN

RESTRICTED STOCK UNITS AWARD AGREEMENT

 

GRANTED TO

--------------------------------------------------------------------------------

  

GRANT DATE

--------------------------------------------------------------------------------

  

NUMBER OF

RESTRICTED

STOCK UNITS

--------------------------------------------------------------------------------

  

FAIR MARKET

VALUE PER

SHARE

--------------------------------------------------------------------------------

               $                         

 

Note: The number of Restricted Stock Units is based on a “divisor price” of
$______, which is the five-day average closing price of Bank of America
Corporation common stock for the five business days immediately preceding and
including the grant date, February 15, 2005.

 

This Restricted Stock Units Award Agreement and all Exhibits hereto (the
“Agreement”) is made between Bank of America Corporation, a Delaware corporation
(“Bank of America”), and you, an employee of Bank of America or one of its
Subsidiaries.

 

Bank of America sponsors the Bank of America Corporation 2003 Key Associate
Stock Plan (the “Stock Plan”). A prospectus describing the Stock Plan has been
delivered to you. The Stock Plan itself is available upon request, and its terms
and provisions are incorporated herein by reference. When used herein, the terms
which are defined in the Stock Plan shall have the meanings given to them in the
Stock Plan, as modified herein (if applicable).

 

The Restricted Stock Units covered by this Agreement are being awarded to you in
connection with your participation in the Bank of America Corporation Executive
Incentive Compensation Plan, subject to the following terms and provisions:

 

1. Subject to the terms and conditions of the Stock Plan and this Agreement,
Bank of America awards to you the number of Restricted Stock Units shown above.
Each Restricted Stock Unit shall have a value equal to the Fair Market Value of
one (1) share of Bank of America common stock.

 

2. You acknowledge having read the Prospectus and agree to be bound by all the
terms and conditions of the Stock Plan and this Agreement.

 

3. If a cash dividend is paid with respect to Bank of America common stock, you
shall be paid in cash at the same time as cash dividends on actual shares of
Bank of America common stock are paid an amount equal to the total cash dividend
you would have received had your Restricted Stock Units been actual shares of
Bank of America common stock.

 

4. The Restricted Stock Units covered by this award shall become earned by, and
payable to, you in the amounts and on the dates shown on the enclosed Exhibit A.

 

5.

You agree that you shall comply with (or provide adequate assurance as to future
compliance with) all applicable securities laws and income tax laws as
determined by Bank of America as a condition precedent to the delivery of any
shares of Bank of America common stock pursuant to this Agreement. In addition,
you agree that, upon request, you will furnish a letter agreement providing that
(i) you will not distribute or resell

 

2005 US RSU

(EIC Plan)

Page 1 of 5



--------------------------------------------------------------------------------

 

any of said shares in violation of the Securities Act of 1933, as amended, (ii)
you will indemnify and hold Bank of America harmless against all liability for
any such violation and (iii) you will accept all liability for any such
violation.

 

6. By executing and returning a Beneficiary Designation Form, you may designate
a beneficiary to receive payment in connection with the Restricted Stock Units
awarded hereunder in the event of your death while in service with Bank of
America. If you do not designate a beneficiary or if your designated beneficiary
does not survive you, then your beneficiary will be your estate. A Beneficiary
Designation Form has been included in your award package and may also be
obtained by contacting Executive Compensation as described in the Prospectus.

 

7. The existence of this award shall not affect in any way the right or power of
Bank of America or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in Bank of America’s capital
structure or its business, or any merger or consolidation of Bank of America, or
any issue of bonds, debentures, preferred or prior preference stocks ahead of or
convertible into, or otherwise affecting the Bank of America common stock or the
rights thereof, or the dissolution or liquidation of Bank of America, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

 

8. Bank of America may, in its sole discretion, decide to deliver any documents
related to this grant or future Awards that may be granted under the Plans by
electronic means or request your consent to participate in the Plans by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, agree to participate in the Plans through an on-line
or electronic system established and maintained by Bank of America or another
third party designated by Bank of America.

 

Any notice which either party hereto may be required or permitted to give to the
other shall be in writing and may be delivered personally, by intraoffice mail,
by fax, by electronic mail or other electronic means, or via a postal service,
postage prepaid, to such electronic mail or postal address and directed to such
person as Bank of America may notify you from time to time; and to you at your
electronic mail or postal address as shown on the records of Bank of America
from time to time, or at such other electronic mail or postal address as you, by
notice to Bank of America, may designate in writing from time to time.

 

9. Regardless of any action Bank of America or your employer takes with respect
to any or all income tax, payroll tax or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items owed by you is and remains your responsibility and that Bank
of America and/or your employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the grant of Restricted Stock Units, including the grant and vesting the
Restricted Stock Units, the subsequent sale of Shares acquired upon the vesting
of the Restricted Stock Units and the receipt of any dividends; and (ii) do not
commit to structure the terms of the grant or any aspect of the Restricted Stock
Units to reduce or eliminate your liability for Tax-Related Items.

 

In the event Bank of America determines that it and/or your employer must
withhold any Tax-Related Items as a result of your participation in the Stock
Plan, you agree as a condition of the grant of the Restricted Stock Units to
make arrangements satisfactory to Bank of America and/or your employer to enable
it to satisfy all withholding requirements, including, but not limited to,
withholding any applicable Tax-Related Items from the pay-out of the Restricted
Stock Units. In addition, you authorize Bank of America and/or your employer to
fulfill its withholding obligations by all legal means, including, but not
limited to: withholding Tax-Related Items from your wages, salary or other cash
compensation your employer pays to you; withholding Tax-Related Items from the
cash proceeds, if any, received upon sale of any Shares received in payment for
your Restricted Stock Units; and at the time of payment, withholding Shares
sufficient to meet minimum withholding obligations for Tax-Related Items. Bank
of

 

2005 US RSU

(EIC Plan)

Page 2 of 5



--------------------------------------------------------------------------------

America may refuse to issue and deliver Shares in payment of any earned
Restricted Stock Units if you fail to comply with any withholding obligation.

 

10. The validity, construction and effect of this Agreement are governed by, and
subject to, the laws of the State of Delaware and the laws of the United States,
as provided in the Plans. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
grant or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of North Carolina and agree that such litigation shall be
conducted solely in the courts of Mecklenburg County, North Carolina or the
federal courts for the United States for the Western District of North Carolina,
where this grant is made and/or to be performed, and no other courts.

 

11. In the event any provision of this Agreement shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. This
Agreement constitutes the final understanding between you and Bank of America
regarding the Restricted Stock Units. Any prior agreements, commitments or
negotiations concerning the Restricted Stock Units are superseded. Subject to
the terms of the Stock Plan, this Agreement may only be amended by a written
instrument signed by both parties.

 

IN WITNESS WHEREOF, Bank of America has caused this Agreement to be executed by
its duly authorized officer effective as of the Grant Date listed above.

 

BANK OF AMERICA CORPORATION By:   LOGO [g44593img_ex10h.jpg]     Chief Executive
Officer and President

 

2005 US RSU

(EIC Plan)

Page 3 of 5



--------------------------------------------------------------------------------

 

Exhibit A

 

Bank of America Corporation

 

2003 KEY ASSOCIATE STOCK PLAN

 

Payment of Restricted Stock Units

 

(a) Payment Schedule. Subject to the provisions of paragraph (b) below, the
Restricted Stock Units shall become earned and payable on February 15, 2008
(i.e., the third anniversary of the Grant Date) if you remain employed with Bank
of America and its Subsidiaries through that date. Shares will be issued as soon
as administratively practicable, generally within 15 days after the payment
date.

 

(b) Termination of Employment Prior To Payment. If your employment with Bank of
America and its Subsidiaries terminates prior to the above payment date, then
any unearned Restricted Stock Units shall become earned and payable or be
forfeited depending on the reason for termination as follows:

 

  (i) Death, Disability, Retirement, or Termination by Bank of America due to
Workforce Reduction or Divestiture. Any unearned Restricted Stock Units shall
become immediately earned and payable as of the date of your termination of
employment if your termination is due to (i) death, (ii) Disability, (iii)
Retirement, (iv) Workforce Reduction or (v) Divestiture. (Shares will be issued
as soon as administratively practicable, generally within 30 days after
notification of termination from the payroll system.)

 

  (ii) Termination by Bank of America Without Cause. If your employment is
terminated by your employer without Cause (not including Workforce Reduction or
Divestiture), then any unearned Restricted Stock Units shall become immediately
earned and payable as of such date. (Shares will be issued as soon as
administratively practicable, generally within 30 days after notification of
termination from the payroll system.)

 

  (iii) Termination by Bank of America With Cause. If your employment is
terminated by your employer with Cause, then any unearned Restricted Stock Units
shall be immediately forfeited as of your employment termination date.

 

  (iv) Termination by You With Good Reason. Pursuant to the terms of the
Employment Agreement between you and Bank of America dated October 27, 2003 that
became effective upon consummation of the merger with FleetBoston Financial
Corporation (the “Employment Agreement”), if, during the “Employment Period,”
you shall terminate employment for “Good Reason,” then the Restricted Stock
Units shall become earned and payable to the extent the Restricted Stock Units
would have become earned and payable in accordance with the terms above during
the two year period following the “Date of Termination” (for purposes of this
Exhibit, all such terms are as defined in the Employment Agreement). (Shares
will be issued as soon as administratively practicable, generally within 30 days
after notification of termination from the payroll system.) To the extent the
Restricted Stock Units do not thereby become earned and payable, they shall be
immediately forfeited as of your Date of Termination.

 

2005 U.S. Stk Opt

(3-year hold)

Page 4 of 5



--------------------------------------------------------------------------------

  (v) Termination by You Without Good Reason. If you voluntarily terminate your
employment (other than Retirement) without Good Reason, then any unearned
Restricted Stock Units shall be immediately forfeited as of your employment
termination date.

 

(c) Form of Payment. Payment of Restricted Stock Units shall be payable in the
form of one share of common stock for each Restricted Stock Unit that is
payable.

 

(d) Definitions. For purposes hereof, the following terms shall have the
following meanings:

 

“Cause” shall be defined as that term is defined in your Employment Agreement.

 

“Divestiture” means a termination of your employment with Bank of America and
its Subsidiaries as the result of a divestiture or sale of a business unit as
determined by your employer based on the personnel records of Bank of America
and its Subsidiaries.

 

“Retirement” means your termination of employment with Bank of America and its
Subsidiaries (including due to your death or Disability but excluding for Cause)
after you have (i) completed at least ten (10) years of “Vesting Service” under
the tax-qualified Pension Plan sponsored by Bank of America in which you
participate and (ii) attained a combined age and years of “Vesting Service”
equal to at least sixty (60).

 

“Workforce Reduction” means your termination of employment with Bank of America
and its Subsidiaries as a result of a labor force reduction, realignment or
similar measure as determined by your employer and (i) you receive severance pay
under the Corporate Severance Program (or any successor program) upon
termination of employment, or (ii) if not eligible to receive such severance
pay, you are notified in writing by an authorized officer of Bank of America or
any Subsidiary that the termination is as a result of such action. Your
termination of employment shall not be considered due to Workforce Reduction
unless you have first executed all documents required under the Corporate
Severance Program or otherwise, including without limitation any required
release of claims.

 

2005 U.S. Stk Opt

(3-year hold)

Page 5 of 5



--------------------------------------------------------------------------------

 

LOGO [g44593bank-ofamerica.jpg]

 

2003 KEY ASSOCIATE STOCK PLAN

STOCK OPTION AWARD AGREEMENT

 

GRANTED TO

--------------------------------------------------------------------------------

  

GRANT

DATE

--------------------------------------------------------------------------------

  

EXPIRATION

DATE

--------------------------------------------------------------------------------

   NUMBER OF
SHARES


--------------------------------------------------------------------------------

  

OPTION PRICE

PER SHARE

--------------------------------------------------------------------------------

                    $                     

 

This Stock Option Award Agreement and all Exhibits hereto (the “Agreement”) is
made between Bank of America Corporation, a Delaware corporation (“Bank of
America”), and you, an associate of Bank of America or one of its Subsidiaries.

 

Bank of America sponsors the Bank of America Corporation 2003 Key Associate
Stock Plan (the “Plan”). A Prospectus describing the Plan has been delivered to
you. The Plan itself is available upon request, and its terms and provisions are
incorporated herein by reference. When used herein, the terms which are defined
in the Plan shall have the meanings given to them in the Plan, as modified
herein (if applicable).

 

You and Bank of America mutually covenant and agree as follows:

 

1. Subject to the terms and conditions of the Plan and this Agreement, Bank of
America grants to you the option (the “Option”) to purchase from Bank of America
the above-stated number of Shares of Bank of America Common Stock at the Option
Price per share stated above. This Option is not intended to be an Incentive
Stock Option. You acknowledge having read the Prospectus and agree to be bound
by all of the terms and conditions of the Plan.

 

2. This Option vests and is exercisable by you as described on Exhibit A
attached hereto and incorporated herein by reference. The manner of exercising
the Option and the method for paying the applicable Option Price shall be as set
forth in the Plan. Any applicable withholding taxes must also be paid by you in
accordance with the Plan. Shares issued upon exercise of the Option shall be
issued solely in your name. The right to purchase Shares pursuant to the Option
shall be cumulative so that when the right to purchase additional Shares has
vested pursuant to the schedule on Exhibit A, such Shares or any part thereof
may be purchased thereafter until the expiration of the Option.

 

3. In the event of your termination of employment with Bank of America and its
Subsidiaries and subject to the provisions of this paragraph 3 and Exhibit A,
this Option shall expire on the earlier of the Expiration Date stated above or
the following cancellation date depending on the reason for termination:

 

Reason for Termination

 

Cancellation Date

Retirement   Expiration Date (as stated above) Death or Disability   12 months
from termination date Workforce Reduction or Divestiture   12 months from
termination date Cause   termination date Involuntary Termination Without Cause
or Voluntary Termination With or Without Good Reason   90 days from termination
date

 

2005 U.S. Stk Opt

(3-year hold)

Page 1 of 5



--------------------------------------------------------------------------------

The reasons for termination are as defined on Exhibit A. For purposes of this
Agreement, your employment termination date will be determined by the Plan
Committee based on the personnel records of Bank of America and its Subsidiaries
and will be prior to your commencement of any period of severance pay, if
applicable.

 

4. The Option may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. If the Option is exercisable following your death, the Option
shall be exercisable by such person empowered to do so under your will, or if
you fail to make a testamentary disposition of the Option or shall have died
intestate, by your executor or other legal representative.

 

5. “Net Profit Shares” (as defined below) acquired upon exercise of the Option
must be held by you until the earlier of (i) the third anniversary of the
exercise date or (ii) the date of your termination of employment with Bank of
America and its Subsidiaries. Any attempt to sell, transfer, pledge, assign or
otherwise alienate or hypothecate Net Profit Shares prior to completion of such
period shall be null and void. For purposes hereof, “Net Profit Shares” means
the aggregate number of Shares with respect to which the Option is exercised
minus Shares having an aggregate Fair Market Value as of the exercise date equal
to the sum of (x) the aggregate Option Price with respect to the exercise and
(y) the amount of all applicable taxes with respect to the exercise, assuming
your maximum applicable federal, state and local tax rates for such purpose.

 

6. If your employment with Bank of America and its Subsidiaries is terminated
for Cause, any Net Profit Shares held by you on the date of termination that
have not yet become transferable in accordance with paragraph 5 above shall be
immediately forfeited. In that case, (i) your right to vote and to receive cash
dividends on, and all other rights, title or interest in, to or with respect to,
such forfeited Net Profit Shares shall automatically, without further act,
terminate and (ii) such forfeited Net Profit Shares shall be returned to Bank of
America. You hereby irrevocably appoint (which appointment is coupled with an
interest) Bank of America as your agent and attorney-in-fact to take any
necessary or appropriate action to cause such forfeited Net Profit Shares to be
returned to Bank of America, including without limitation executing and
delivering stock powers and instruments of transfer, making endorsements and/or
making, initiating or issuing instructions or entitlement orders, all in your
name and on your behalf. You hereby ratify and approve all acts done by Bank of
America as such attorney-in-fact. Without limiting the foregoing, you expressly
acknowledge and agree that any transfer agent for such forfeited Net Profit
Shares is fully authorized and protected in relying on, and shall incur no
liability in acting on, any documents, instruments, endorsements, instructions,
orders or communications from Bank of America in connection with such forfeited
Net Profit Shares or the transfer thereof, and that any such transfer agent is a
third party beneficiary of this Agreement.

 

7. Bank of America reserves the right to have restrictive legends placed on the
Net Profit Shares or to require you to hold the Net Profit Shares with a broker
designated by Bank of America. If any such broker requires from you an
instruction letter (substantially in the form attached hereto as Exhibit B or in
such other form as the broker may reasonably require) authorizing the broker to
follow the written instructions of Bank of America regarding the disposition of
the Net Profit Shares if the Net Profit Shares are forfeited in accordance with
paragraph 6 above, then you agree to promptly execute such instruction letter as
and when requested.

 

8. You agree that, upon request, you will furnish a letter agreement providing
(i) that you will not distribute or resell in violation of the Securities Act of
1933, as amended, any of the Shares acquired upon your exercise of the Option,
(ii) that you indemnify and hold Bank of America harmless against all liability
for any such violation and (iii) that you will accept all liability for any such
violation.

 

9. The existence of this Option shall not affect in any way the right or power
of Bank of America or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in Bank of
America’s capital structure or its business, or any merger or consolidation of
Bank of America, or any issue of bonds, debentures, preferred or prior
preference stocks ahead of or convertible into, or otherwise affecting the
Common Stock or the rights thereof, or the dissolution or liquidation of Bank of
America, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.

 

10. Bank of America may, in its sole discretion, decide to deliver any documents
related to this Option grant or future Awards that may be granted under the Plan
by electronic means or request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, agree to participate in the Plan through an on-line
or electronic system established and maintained by Bank of America or another
third party designated by Bank of America.

 

2005 U.S. Stk Opt

(3-year hold)

Page 2 of 5



--------------------------------------------------------------------------------

Any notice which either party hereto may be required or permitted to give to the
other shall be in writing and may be delivered personally, by intraoffice mail,
by fax, by electronic mail or other electronic means, or via a postal service,
postage prepaid, to such electronic mail or postal address and directed to such
person as Bank of America may notify you from time to time; and to you at your
electronic mail or postal address as shown on the records of Bank of America
from time to time, or at such other electronic mail or postal address as you, by
notice to Bank of America, may designate in writing from time to time.

 

11. Regardless of any action Bank of America or your employer takes with respect
to any or all income tax, payroll tax or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items owed by you is and remains your responsibility and that Bank
of America and/or your employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option grant, including the grant, vesting or exercise of the Option, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
any dividends; and (ii) do not commit to structure the terms of the grant or any
aspect of the Option to reduce or eliminate your liability for Tax-Related
Items.

 

Prior to exercise of the Option, you shall pay or make adequate arrangements
satisfactory to Bank of America and/or your employer to satisfy all withholding
obligations of Bank of America and/or your employer. In this regard, you
authorize Bank of America and/or your employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by Bank of America and/or your employer or from
proceeds of the sale of the Shares. Alternatively, or in addition, to the extent
permissible under applicable law, Bank of America may (i) sell or arrange for
the sale of Shares that you acquire to meet the withholding obligation for
Tax-Related Items, and/or (ii) withhold in Shares, provided that Bank of America
only withholds the amount of Shares necessary to satisfy the minimum withholding
amount. Finally, you shall pay to Bank of America or your employer any amount of
Tax-Related Items that Bank of America or your employer may be required to
withhold as a result of your participation in the Stock Plan or your purchase of
Shares that cannot be satisfied by the means previously described. Bank of
America may refuse to honor the exercise and refuse to deliver the Shares if you
fail to comply with your obligations in connection with the Tax-Related Items as
described in this paragraph 11.

 

12. The validity, construction and effect of this Agreement are governed by, and
subject to, the laws of the State of Delaware and the laws of the United States,
as provided in the Plan. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
grant or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of North Carolina and agree that such litigation shall be
conducted solely in the courts of Mecklenburg County, North Carolina or the
federal courts for the United States for the Western District of North Carolina,
where this grant is made and/or to be performed, and no other courts.

 

13. In the event any provision of this Agreement shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. This
Agreement constitutes the final understanding between you and Bank of America
regarding the Option. Any prior agreements, commitments or negotiations
concerning the Option are superseded. Subject to the terms of the Plan, this
Agreement may only be amended by a written instrument signed by both parties.

 

IN WITNESS WHEREOF, Bank of America has caused this Agreement to be executed by
its duly authorized officer, and you have hereunto set your hand, all effective
as of the Grant Date listed above.

 

BANK OF AMERICA CORPORATION       ASSOCIATE By:   LOGO [g44593img_ex10h.jpg]    
                        Chief Executive Officer and President       SSN:    

 

2005 U.S. Stk Opt

(3-year hold)

Page 3 of 5



--------------------------------------------------------------------------------

 

Exhibit A

 

Bank of America Corporation

2003 Key Associate Stock Plan

 

VESTING OF STOCK OPTION AWARD

 

(a) VESTING SCHEDULE. The Option shall vest and become exercisable on February
1, 2008 (i.e., the third anniversary of the Grant Date) if you remain employed
with Bank of America and its Subsidiaries through that date.

 

(b) EFFECT OF TERMINATION OF EMPLOYMENT ON VESTING. The termination of your
employment with Bank of America and its Subsidiaries before the vesting date in
paragraph (a) above shall affect the vesting of the Option depending on the
reason for termination as follows:

 

Death, Disability, Retirement, Workforce Reduction or Divestiture: To the extent
the Option was not already vested pursuant to paragraph (a) above, the Option
shall become fully (100%) vested as of the date of your death, Disability,
Retirement or termination of employment due to Workforce Reduction or
Divestiture.

 

Cause: The Option shall immediately terminate and be forfeited as of the date of
termination of employment, even if it had previously vested to any extent
pursuant paragraph (a) above prior to termination of employment.

 

Involuntary Termination Without Cause or Voluntary Termination for Good Reason.
Pursuant to the terms of the Employment Agreement between you and Bank of
America dated October 27, 2003 that became effective upon consummation of the
merger with FleetBoston Financial Corporation (the “Employment Agreement”), if,
during the “Employment Period,” Bank of America shall terminate your employment
other than for “Cause” or you shall terminate employment for “Good Reason,” then
the Option shall vest immediately to the extent the Option would have vested in
accordance with its terms during the two year period following the “Date of
Termination” (for purposes of this Exhibit, all such terms are as defined in the
Employment Agreement).

 

Voluntary Termination Without Good Reason: Any portion of the Option that was
not already vested pursuant to paragraph (a) above as of the date of termination
of employment shall terminate and be forfeited as of such date.

 

The Option, to the extent vested as provided by this paragraph (b), shall remain
exercisable following termination of employment pursuant to the provisions of
paragraph 3 of the Award Agreement.

 

(c) DEFINED TERMS. For purposes of this Exhibit B and the Award Agreement, the
following terms shall have the following meanings:

 

Cause shall be defined as that term is defined in your Employment Agreement.

 

Disability is as defined in the Plan.

 

Divestiture means a termination of your employment with Bank of America and its
Subsidiaries as the result of a divestiture or sale of a business unit as
determined by your employer based on the personnel records of Bank of America
and its Subsidiaries.

 

Retirement means your termination of employment with Bank of America and its
Subsidiaries (including due to your death or Disability but excluding for Cause)
after you have (i) completed at least ten (10) years of “Vesting Service” under
the tax-qualified Pension Plan sponsored by Bank of America in which

 

2004 US RSU

(EIC Plan)

Page 4 of 5



--------------------------------------------------------------------------------

you participate and (ii) attained a combined age and years of “Vesting Service”
equal to at least sixty (60).

 

Workforce Reduction means your termination of employment with Bank of America
and its Subsidiaries as a result of a labor force reduction, realignment or
similar measure as determined by your employer and (i) you receive severance pay
under the Corporate Severance Program (or any successor program) upon
termination of employment, or (ii) if not eligible to receive such severance
pay, you are notified in writing by an authorized officer of Bank of America or
any Subsidiary that the termination is as a result of such action. Your
termination of employment shall not be considered due to Workforce Reduction
unless you have first executed all documents required under the Corporate
Severance Program or otherwise, including without limitation any required
release of claims.

 

2005 U.S. Stk Opt

(3-year hold)

Page 5 of 5